Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/24/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-10 and 12-19, elected claims, are pending and are presented for examination.  Claim 11 has been withdrawn previously.  Claims 12-19 are new. 
In view of amendments, the Examiner withdraws the rejection mailed on 3/31/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recites “wherein the plurality of conductors are each coupled to at least one switch at each end of the conductor and the plurality of conductors each comprise no more than one change in direction”.   It is not shown in original drawing. 
Claim 12 recites “the solid-state switches are combined in a bidirectional bridge configuration”.
Claim 17 recites “the switch circuits are coupled to a matrix converter”.  
Claim 18 recites “each end of each of the plurality of conductors are coupled to three switches”.
Claim 19 recites “The electronic motor of Claim 1 wherein the conductor is substantially straight and does not have a significant change in direction”.  
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: 
Claim 8 recites it is currently amended.  However, it is not shown what has been amended.  The rule requires amendment must be indicated by markup.  

    PNG
    media_image1.png
    66
    648
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    64
    642
    media_image2.png
    Greyscale

Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 
 
Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “wherein the plurality of conductors are each coupled to at least one switch at each end of the conductor and the plurality of conductors each comprise no more than one change in direction”.   It is not described in original specification. 
Claim 17 recites “The electronic motor of Claim 15 wherein the switch circuits are coupled to a matrix converter to synthesize the required commutation pattern directly from single-phase or three-phase AC busses”.   It is not described in original specification to mean as recited in the claim. 
Claim 18 recites “The electronic motor of Claim 1 wherein each end of each of the plurality of conductors are coupled to three switches”.  It is not described in original specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites “wherein the plurality of conductors are each coupled to at least one switch at each end of the conductor and the plurality of conductors each comprise no more than one change in direction”.   It is vague and indefinite.   
Specification [0034, US 20200295633 A1] and Fig. 1 shows a plurality of conductors 8 comprising a substantially linear body portion 10 extending within the holes 6 of stator core 2.  Fig. 3 shows connectors in stator core and a stator drive member 12.  
If the plurality of conductors of the claim 1 is limited a substantially linear body portion 10 located within stator core 2, there is no one change in direction.  Hence, the claim is broadening than original disclosure.  It results vague and indefinite issue.  
If the plurality of conductors of the claim 1 is connectors in stator core and a stator drive member 12, see markup below showing there are three changes in direction before switches.  Moreover, it is merely a schematic drawing.  It does not show actual layout of conductor pattern up to the switches on the printed circuit board.  Hence, it is not clear the claim requires by schematic drawing or actual layout of conductor pattern up to the switches on the printed circuit board.  
MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 


    PNG
    media_image3.png
    273
    331
    media_image3.png
    Greyscale


See examples of switch with pins. 

    PNG
    media_image4.png
    640
    640
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    342
    342
    media_image5.png
    Greyscale


Claim 17 recites “The electronic motor of Claim 15 wherein the switch circuits are coupled to a matrix converter to synthesize the required commutation pattern directly from single-phase or three-phase AC busses”.  It is vague and indefinite.  It is not described in original specification to mean as recited in the claim. 
MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 
Claim 18 recites “each end of each of the plurality of conductors are coupled to three switches”.  It is vague and indefinite.   See drawing objection and 112 rejection (first para.) above. 
MPEP 2173.03 describes to make 112(b) rejections when the specification and the claims do not correspond. 
Claim 19 recites “The electronic motor of Claim 1 wherein the conductor is substantially straight and does not have a significant change in direction”.  It is vague and indefinite.  See claim 1 rejection above.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US 20070273218 A1) in view of Mikail et al (US 20190013711 A1) and RICHTER (DE 102019201381 A1).  

As for claim 1, Atkinson discloses an electronic motor comprising 
a stator (5) core (body in Figs. 5-6) having a plurality of holes (bores 13, 68, Figs. 5, 6) [0045, 0049, 0051] (NOTE 1) therein and a plurality of conductors (64-66) comprising a substantially linear body portion (Fig. 6) extending within at least some of the holes of the stator core, and 
a stator drive member (PCB 10-13) adjacent first and second ends of the stator core (Fig. 5),  
wherein the plurality of conductors each comprise no more than one change in direction (Figs. 5-6). 
NOTE 1: “bore” noun
noun: bore; plural noun: bores
1. the hollow part inside a gun barrel or other tube.
2. short for borehole. 

Atkinson failed to disclose the stator drive member adjacent at least one of the first and second ends of the stator core comprising electronic control circuitry electrically coupled to at least some of the conductors, wherein the plurality of conductors are each coupled to at least one switch at each end of the conductor.  
Mikail teaches the stator drive member adjacent at least one of the first and second ends of the stator core comprising electronic control circuitry (226, Fig. 14) [0053] electrically coupled to at least some of the conductors (“windings”). 
Mikail however failed to explicitly teach the plurality of conductors are each coupled to at least one switch at each end of the conductor.  
RICHTER discloses the coil ends 66 , 64 are through a suitable opening of an annular circuit board 72 (Fig. 4), the switching elements 74 , 76 are located on the electrical coils 56 opposite side of the circuit board 72 (Fig. 2), and the plurality of conductors are each coupled to at least one switch at each end of the conductor (Fig. 3). 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of Mikail and RICHTER with that of Atkinson for compact configuration.  

As for claim 2, Atkinson as combined discloses the electronic motor of claim 1 wherein the stator core comprises a stack of laminate elements [0003, 0031, Atkinson].
As for claim 3, Atkinson as combined discloses the electronic motor of claim 1 wherein at least a plurality of the conductors consist of a discrete, substantially linear body (Figs. 5-6, Atkinson).  
As for claim 4, Atkinson as combined discloses the electronic motor of claim 1 wherein the conductors comprise an insulation on at least a portion thereof [0015-0016, 0029-0030, etc., Atkinson].    
As for claim 5, Atkinson as combined discloses the electronic motor of claim 1 wherein at least one of the stator drive members comprises printed circuitry [0009-0010, etc., Atkinson].  
As for claim 6, Atkinson as combined discloses the electronic motor of Claim 1 wherein RICHTER discloses at least a plurality of the switches comprising the at least one switch at each end of the conductor are solid-state switches (Fig. 3) [0020].
As for claim 7, Atkinson as combined discloses the electronic motor of claim 6, wherein RICHTER discloses the power electronics , e.g. inverters, driver or power supply, includes solid-state switches are formed of transistors (FET, IGBT, etc.) coupled to an integrated circuit board (Fig. 3) [0018, 0020]. 
As for claim 8, Atkinson as combined discloses the electronic motor of claim 7 wherein the integrated circuit board is associated with at least one of the stator drive members (as in the system to functioning). 
As for claim 9, Atkinson as combined discloses the electronic motor of claim 6, wherein RICHTER discloses the solid state switches are driven by a microcontroller [0036].  
As for claim 10, Atkinson as combined discloses the electronic motor of claim 9 wherein the microcontroller provides multiple motor functions, including one or more of a DC connection, a single-phase connection and a 3-phase connection.  Atkinson and RICHTER teaches multi-phase connection of conductors.  RICHTER further teaches a DC connection (BLDC, DC connection 80, Fig. 3). 
As for claim 12, Atkinson as combined discloses the electronic motor of Claim 6 wherein the solid-state switches are combined in a bidirectional bridge configuration. It is because that RICHTER teaches the bridge circuit is B6 circuit [0005].  
Refer following two articles for B6 bridge circuit information. 
https://www.elmos.com/fileadmin/elmos-website/products/motor-control/bldc_motor/elmos-b6-bridge-fet-driver-e52301-11-is.pdf
https://ww1.microchip.com/downloads/en/DeviceDoc/Article_AC10_BLDC-Motor-Control.pdf
As for claim 13, Atkinson as combined discloses the electronic motor of Claim 1 wherein at least a plurality of the switches comprising the at least one switch at each end of the conductor are semiconductor switches.  It is because that RICHTER teaches the at least one switch at each end of the conductor are semiconductor switches (Fig. 3).  
As for claim 14, Atkinson as combined discloses the electronic motor of Claim 1 wherein at least a plurality of the switches comprising the at least one switch at each end of the conductor are formed of transistors installed or fabricated directly onto at least one of the first and second ends of the stator core.  It is because that RICHTER teaches the switches comprising a MOSFET or an IGBT [0018, 0020]. 
As for claim 15, Atkinson as combined discloses the electronic motor of Claim 1 wherein each of the plurality of conductors coupled to at least one switch at each end of the conductor form discrete switch circuits (see RICHTER, Fig. 3).
As for claim 16, Atkinson as combined discloses the electronic motor of Claim 15 wherein the switch circuits provide commutation to and from a negative and positive DC bus on at least one of the first and second ends of the stator core.   It is because RICHTER discloses with DC connection 80 in Fig. 3 with a negative and positive DC bus.  
As for claim 18, Atkinson as combined discloses the electronic motor of Claim 1 wherein RICHTER teaches the bridge circuit is B6 circuit [0005].  Each phase has two lead conductors.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure each end of each of the plurality of conductors are coupled to three switches.   Applicant shows (Fig. 2) that two conductors (8) are connected to six switches, three at upper side 12a and three at lower side 12b.  In this claim, it has been in interpreted similar manner that two lead conductors of each phase shares six switches.  
As for claim 19, Atkinson as combined discloses the electronic motor of Claim 1 wherein Atkinson discloses the conductor (64-66) is substantially straight and does not have a significant change in direction (Figs. 5-6).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US 20070273218 A1) in view of Mikail et al (US 20190013711 A1) and RICHTER (DE 102019201381 A1), and in further view of HONGYO et al (US 20210242815 A1).  
As for claim 17, Atkinson as combined failed to disclose the electronic motor of Claim 15 wherein the switch circuits are coupled to a matrix converter to synthesize the required commutation pattern directly from single-phase or three-phase AC busses.
HONGYO teaches a current source inverter; a matrix converter; and a multi-level converter are connected in series or parallel [0023].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have as claimed by combining the teachings of HONGYO with that of Atkinson, Mikail and RICHTER for converting the alternating current power into alternating current power having different amplitude and frequency.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834